889 F.2d 1099
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MAKI, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1471.
United States Court of Appeals, Federal Circuit.
Oct. 2, 1989.

Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
Maki (petitioner) appeals an order by the United States Claims Court, Case No. 288-85C, denying its motion for retrial.  We affirm.

OPINION

2
We find Maki's allegations of fraud and unfairness and its request for the appointment of a special master pursuant to Claims Court Rule 53(b), to be without merit.  Moreover, based on the record, we do not believe the Claims Court abused its discretion in denying Maki's motion for a new trial.    Shatterproof Glass Corp. v. Libbey-Owens Ford Co., 758 F.2d 613, 626 (Fed.Cir.), cert. denied, 474 U.S. 976 (1985).